Order modified by providing that the defendant appear, to give testimony, in addition to the matters contained in item 7 of the plaintiff’s notice of motion, as to the matters covered by items 3, 4, 5, 6, 9, 10, 11, 12, 13 and 14 of said notice of motion; and that upon such examination the defendant produce cheeks and check stubs for the purpose of refreshing the witness’ recollection, and other records in any way showing the support and contribution by him to Margaret Clark Troescher. The examination is to proceed before the Supreme Court, Special Term, Nassau county, upon five days’ notice after the entry of the order. As so modified, the order is affirmed, with ten dollars costs and disbursements to appellant. No opinion. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur.